Citation Nr: 0017903	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
nicotine dependence due to inservice tobacco use is well 
grounded.

2.  Entitlement to service connection for nicotine dependence 
due to inservice tobacco use

3.  Entitlement to service connection for bronchitis.

4. Entitlement to service connection for a respiratory 
disability, other than bronchitis, to include as secondary to 
inservice tobacco use.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression and anxiety, to 
include as secondary to service connected coronary 
arteriosclerosis.
 
6.  Entitlement to service connection for arthritis of the 
right index finger.

7.  Entitlement to service connection for a disability 
manifested by chronic headaches. 

8.  Entitlement to service connection for insomnia.

9.  Entitlement to service connection for a right knee 
disability.
 
10.  Entitlement to service connection for a neck disability.
 
11.  Entitlement to service connection for conjunctivitis.

12.  Entitlement to service connection for trauma to the 
right hand and wrist, to include carpal tunnel syndrome.

13.  Entitlement to an increased disability rating for low 
back strain with spondylolisthesis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1998 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for nicotine 
dependence and service connection for a respiratory 
disability, other than bronchitis, are addressed in the 
REMAND, below.


FINDINGS OF FACT

1.  There is competent medical evidence linking a current 
diagnosis of nicotine dependence to the veteran's active 
service.

2.  Bronchitis is not currently shown.

3.  All evidence necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, manifested by anxiety and 
depression, has been developed.

4.  The veteran's current anxiety and depression are shown, 
in part, to be etiologically or causally related to his 
service-connected heart disability. 

5.  Arthritis of the right index finger is not currently 
shown.

6.  A disability manifested by chronic headaches is not shown 
in service.  

7.  A disability manifested by insomnia is not currently 
shown.

8.  A nexus between the veteran's current neck disability and 
his inservice complaints of neck stiffness is not shown.

9.  A nexus between the veteran's inservice complaints of 
right knee pain and his current right knee disability is not 
shown. 

10.  Conjunctivitis is not currently shown.

11.  A nexus between the veteran's current diagnosis of 
carpal tunnel syndrome of the right upper extremity and an 
inservice trauma to his right hand and wrist is not shown.

12.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased disability rating for 
low back strain with spondylolisthesis has been developed.

13.  The veteran's low back strain with spondylolisthesis is 
manifested by complaints of low back pain, mild tenderness, 
slight limitation of motion of the lumbar spine, and x-ray 
evidence of degenerative disc disease.  Moderate limitation 
of function, moderate recurring attacks of intervertebral 
disc syndrome, muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in standing 
position, are not shown.  


CONCLUSIONS OF LAW

1.  A claim for service connection for nicotine dependence is 
well grounded. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  A claim for service connection for bronchitis is not well 
grounded. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).

3.  An acquired psychiatric disorder, manifested by anxiety 
and depression, is proximately due to or the result of a 
service-connected heart disorder.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(1999).

4.  A claim for service connection for arthritis of the right 
index finger is not well grounded. 38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

5.  A claim for service connection for a disability 
manifested by chronic headaches is not well grounded. 
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

6.  A claim for service connection for a disability 
manifested by insomnia is not well grounded. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304 (1999).

7.  A claim for service connection for a right knee 
disability is not well grounded. 38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

8.  A claim for service connection for a neck disability is 
not well grounded. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

9.  A claim for service connection for conjunctivitis is not 
well grounded. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

10.  A claim for service connection for residuals of trauma 
to the right hand and wrist, to include carpal tunnel 
syndrome, is not well grounded. 38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

11.  The criteria for an increased disability rating for low 
back strain with spondylolisthesis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

I.  Claims for Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Service connection may 
also be established on a secondary basis for a disease or 
injury proximately due to or the result of a disease or 
injury incurred in or aggravated by service.  38 C.F.R. 
§ 3.310 (1999). 

To reiterate, the threshold requirement with respect to any 
claim for VA compensation is the submission of a well 
grounded claim.  In order to establish a "well grounded" 
claim for service connection for a particular disability, the 
veteran needs to provide evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible or meritorious on its own and 
capable of substantiation.  Franko v. Brown, 4 Vet.App. 502, 
505 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim for service 
connection on a direct basis are: (1) evidence of a current 
disability as provided by medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also 38 U.S.C.A. § 1110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition on a presumptive 
basis when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  Rose v. West, 11 Vet. App. 169 (1999);  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  Likewise, if the veteran acquired nicotine 
dependence during service and if nicotine dependence is 
considered a proximate cause of disability or death, 
resulting from the use of tobacco products by the veteran, 
then service connection should be established on a secondary 
basis.  O.G.C. Precedent Opinion 19-97 (May 13, 1997).  Thus, 
service connection may be established for disability or death 
if the evidence establishes that injury or disease which may 
have become manifest many years after service resulted from 
tobacco use during active military service.  See 38 C.F.R. § 
3.303(d).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See also 
Caluza; Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A.  Nicotine Dependence due to Inservice Tobacco Use

The veteran contends that he has nicotine dependence, which 
he attributes to his long standing use of tobacco while on 
active duty.  With regard to this claim for service 
connection, the determinative issues presented are (1) 
whether the veteran had nicotine dependence during service; 
(2) whether he currently has nicotine dependence; and if so, 
(3) whether his current nicotine dependence is etiologically 
related to his inservice nicotine dependence.  

Service medical records indicate that the veteran used 
tobacco during active service.  A February 1981 periodic 
physical examination report indicates that he had quit 
smoking for one month prior to the examination.  He reported 
a history of smoking 2 packs of cigarettes daily for a period 
of 14 years.  A March 1994 report of history indicates that 
the veteran had a 24-year history of smoking 3 packs of 
cigarettes.  While the service medical records indicate a 
history of tobacco use, they are silent for any complaints, 
treatments, or diagnosis of nicotine dependence disorder 
during the veteran's active service.  Similarly, the 
veteran's March 1994 retirement examination report is 
negative for a diagnosis of nicotine dependence. 

Post service private medical records show that the veteran 
currently has nicotine dependence.  A May 1998 private 
medical statement from Dr. John G. Jessup indicates a 
diagnosis of nicotine dependence.  However, Dr. Jessup was 
unable to relate the veteran's nicotine dependence to 
service.  He stated that "I do not know if [the veteran's] 
nicotine dependence was acquired in the service or not.  This 
would be based solely on his recollection." 

However, a July 1998 heart examination report indicates that 
the veteran has chronic obstructive pulmonary disease.  The 
examiner indicated that this diagnosis was based on the 
veteran's recitation of history and information given him 
from previous doctors.  Based on this historical recitation, 
the examiner stated that the veteran "apparently" developed 
nicotine dependence on active duty and that his COPD was 
apparently related to his nicotine dependence.  

As a physician has linked the veteran's nicotine dependence 
to his active military service, the Board finds there is 
competent medical evidence of a nexus between the veteran's 
current disability and his active service as required under 
Caluza.    Therefore, the Board finds that he has satisfied 
the requirement of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
"well grounded."  It is now incumbent upon VA to reconsider 
this claim on the merits; therefore, this claim is 
accordingly remanded for further development. (see REMAND, 
below).

B.  Bronchitis

The veteran contends that he has bronchitis, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had bronchitis during 
service; (2) whether he currently has bronchitis; and if so, 
(3) whether his current bronchitis is etiologically related 
to his inservice bronchitis. 

Service medical records indicate that the veteran was treated 
for bronchitis in August 1977.  Subsequent service medical 
records are silent for any complaint, treatment, or diagnosis 
of chronic bronchitis during active service.  On the 
contrary, his March 1994 retirement examination report 
indicates that his chest and lungs were normal.  

In July 1998, the veteran was afforded a VA heart 
examination.  The examination report indicates that the 
veteran had chronic obstructive pulmonary disease (COPD); 
however, a diagnosis of bronchitis was not rendered.  
Similarly, post service private medical records do not 
indicate that the veteran currently has chronic bronchitis.  
With respect to determining whether the veteran currently has 
bronchitis, his lay statements do not constitute competent 
medical evidence, as he does not have the training and 
experience to render clinical medical evidence.  See 
Espiritu.

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
shown, the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection 
bronchitis could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

C.  Acquired Psychiatric Disorder

The Board finds that the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, as 
secondary to service connected coronary arteriosclerosis, 
status post coronary artery bypass graft disability, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
prescribed by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), 
has been satisfied.  

The veteran contends that he has an acquired psychiatric 
disorder, to include depression and anxiety, which he 
attributes to his active duty service.  Specifically, he 
attributes his psychiatric disorder to his service connected 
cardiovascular disability.  After a review of the record, the 
Board finds that the veteran's contentions are supported by 
the evidence.

While, service medical records are silent for any complaint, 
treatment, or diagnosis of an acquired psychiatric disorder 
during the veteran's active service, as noted above, service 
connection may be established on a secondary basis, if the 
claimed disability is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(1999). 

The veteran established service connection for coronary 
arteriosclerosis, status post coronary artery bypass graft by 
means of an August 1997 rating action.  

An October 1998, Psychological Status Report from Dr. Giles 
D. Rainwater indicates that psychological examination of the 
veteran over the course of 22 psychotherapy sessions revealed 
results consistent with depression and anxiety, along with 
some somatization and histrionic traits.  Dr. Rainwater noted 
that the patterns of the scores indicated some exaggeration 
of symptoms which he opined was "probably due to a cry for 
help or possible exaggeration."  Based on clinical 
evaluation, psychological testing, and therapeutic sessions, 
Dr. Rainwater diagnosed mild to moderate anxiety, depression, 
and anger stemming largely from his cardiac related 
limitations and his concern about his health and the risk to 
his life because of this disorder.  An additional diagnosis 
of passive-aggressive personality disorder was rendered.  

Accordingly, based on the evidence as set forth above, the 
Board finds that his acquired psychiatric disorder, 
manifested by anxiety and depression, is secondarily service 
connected to his cardiovascular disability, status post 
coronary artery bypass graft, which was etiologically related 
to his active service and for which service connection has 
been established.  Therefore, service connection for an 
acquired psychiatric disorder as secondary to a service 
connected cardiovascular disorder is granted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (1999).

D.  Arthritis of the Right Index Finger

The veteran contends that he has arthritis of the right index 
finger which he attributes to his active duty service.  With 
regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had arthritis of the right finger during service; (2) whether 
he currently has arthritis of the right index finger; and if 
so, (3) whether his current arthritis of the right index 
finger is etiologically related to his inservice right index 
finger arthritis. 

Service medical records indicate that the veteran was 
diagnosed with mild degenerative joint disease of the right 
index finger in September 1984.  In March 1994, he was 
afforded an examination in conjunction with his pending 
retirement from active duty.  Physical examination of his 
upper extremities was normal.  

Post service medical evidence does not show that the veteran 
has a current right index finger disability.  A July 1998 VA 
joint examination report indicates that x-ray evidence showed 
mild degenerative changes at the PIP joint of the right 
middle finger.  There were no other significant abnormalities 
noted.  

The veteran, while entirely competent to report his symptoms 
both current and past, has presented no clinical evidence or 
medical opinion indicating that he currently has arthritis of 
the right finger.  In the absence of evidence indicating that 
the veteran has the medical knowledge or training requisite 
for the rendering of clinical opinions, the Board must find 
that his contentions with regard to the current existence of 
arthritis of the right index finger to be of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the March 1994 report of medical 
history in which the veteran reported that he had possible 
arthritis in his right index finger, curving in towards his 
other fingers.  He indicated that this finger bothers him 
when he tries to straighten it against his other fingers.  
Evidence simply recorded by a medical examiner, unenhanced by 
any additional medical comment by the examiner does not 
constitute competent medical evidence as contemplated by 
Grottveit.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  
Accordingly, the Board finds the veteran's recitation of 
history recorded in conjunction with his March 1994 
separation examination, to be of no probative value.  

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
shown, the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
arthritis of the right index finger could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
the veteran's claim is not well grounded and is therefore 
denied, in accordance with the Court's decision in Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

E.  Muscle Tension Headaches

The veteran contends that he has chronic headaches, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had a disability 
manifested by chronic headaches during service; (2) whether 
he currently has a disability manifested by chronic 
headaches; and if so, (3) whether his current disability 
manifested by chronic headaches is etiologically related to 
his inservice disability manifested by chronic headaches.   

While a July 1998 VA examination diagnosed muscle tension 
headaches, service medical records are silent for any 
complaint, treatment, or diagnosis of a disability manifested 
by chronic headaches.  Similarly, no health care provider has 
linked the veteran's current manifestation of chronic 
headaches to an inservice disease or injury.  As the veteran 
lacks the medical training and expertise required to render a 
medical opinion, the Board must find his statements regarding 
the etiology of his current headaches to service.  Espiritu.  
Accordingly, the Board finds that the evidence does not show 
a disability manifested by chronic headaches during the 
veteran's period of active military service.  

The Board has considered the March 1994 report of medical 
history in which the veteran reported that he experienced 
mild frequent headaches four times a week that he did not 
treat.  However, as previously stated, evidence simply 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner does not constitute competent 
medical evidence as contemplated by Grottveit.  Leshore.  
Accordingly, the Board finds the veteran's recitation of 
history recorded in conjunction with his March 1994 
separation examination, to be of no probative value with 
respect to this claim for service connection.  

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a disability manifested by chronic headaches could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  The Board accordingly 
finds that the veteran's claim is not well grounded and is 
therefore denied, in accordance with the Court's decision in 
Edenfield.

F. Insomnia

The veteran contends that he has insomnia, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had a disability 
manifested by insomnia during service; (2) whether he 
currently has a disability manifested by insomnia; and if so, 
(3) whether his current disability is etiologically related 
to his inservice insomnia. 

Service medical records are show that the veteran complained 
of difficulty sleeping at the time of his separation from 
active service. A March 1994 report of medical history 
indicates a history of frequent trouble sleeping with poor 
sleep habits.  His sleep consisted of quick "cat naps" and 
approximately 6 hours of sleep per night.  He reported that 
he did fine on that amount.  Other than this report of 
medical history, his service medical records are silent for 
any complaints, treatment, or diagnosis of insomnia during 
active duty.

While the veteran's relates an inservice history of insomnia, 
the evidence does not show that he has a current disability 
manifested by insomnia.  In July 1998 the veteran was 
afforded a VA mental disorders examination.  The veteran 
complained of depression with decreased physical energy and 
poor sleep.  However, no clinical diagnosis was rendered as 
the examiner found that "nothing [was] out of the ordinary 
for the spectrum of human experience" and that he did "not 
exhibit any symptoms consistent with any Axis I psychiatric 
diagnosis at [the] time."  Similarly, while Dr. Rainwater 
renders a diagnosis of mild to moderate anxiety, depression, 
and anger, he does not render a separate diagnosis of 
insomnia, or other sleep disturbance. 

While the veteran has historically related the presence of 
insomnia, the Board notes that he has presented no clinical 
evidence or medical opinion of a current diagnosis of 
insomnia, or other sleep disturbance.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to a current disability manifested by insomnia to be 
of no probative value.  Espiritu.

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
shown, the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
a disability manifested by insomnia could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The Board accordingly finds that the 
veteran's claim is not well grounded and is therefore denied, 
in accordance with the Court's decision in Edenfield.

G.  Right Knee Disability

The veteran contends that he has a right knee disability, 
which he attributes to his active duty service.  With regard 
to this claim for service connection, the determinative 
issues presented are (1) whether the veteran had a right knee 
injury or disability during service; (2) whether he currently 
has a right knee disability; and if so, (3) whether his 
current right knee disability is etiologically related to his 
inservice right knee injury or disability.

A September 1993 outpatient treatment record shows that the 
veteran was treated for complaints of low back pain radiating 
down into his upper thigh.  He reported an episode in which 
an unspecified knee gave out.  A diagnosis with respect to 
right knee pathology was not rendered.

On a March 1994 report of medical history, the veteran 
reported approximately 5 episodes of fluid in his right knee 
secondary to sports over the period of 1981 to 1991.  He 
reported that no treatment was sought and that the knee was 
fine after the swelling went down.  The examiner noted that 
the conditions resolved without complications or sequelae.  
The examination report indicates that his lower extremities 
were normal.  

A July 1998 VA joints examination report indicates that the 
veteran complained of problems with his right knee which 
began in approximately 1986 with occasional swelling.  The 
veteran reported that the last episode of right knee swelling 
occurred approximately four or five years prior to the 
examination.  He also reported intermittent catching and 
locking and sensation of instability.  Physical examination 
revealed no effusion with full range of motion.  Some mild 
tenderness on the medial and lateral joint lines was noted 
with no significant laxity.  X-ray findings revealed no 
significant degenerative changes and good maintenance of the 
joint space.  A diagnosis of probable right knee degenerative 
meniscal tear was rendered.  

While the evidence shows inservice complaints of right knee 
swelling and a current probable post service degenerative 
meniscal tear, the veteran has presented no competent 
evidence that would establish a link between a current right 
knee disability that is etiologically related to the 
veteran's inservice complaints of right knee swelling.  To 
reiterate, in the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any current 
right knee disability to be of no probative value.  Espiritu.

The Board notes that service connection may be established 
for a current disability which has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 C.F.R. § 3.303 (1999).  However, the question as 
to the nexus between a current disability and an inservice 
injury requires competent medical evidence.  As indicated 
above, the veteran's belief with regard to the etiology of a 
current right knee disability does not constitute competent 
medical evidence.
 
Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown to be 
etiologically related to an inservice disease or injury, the 
Board must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual at this time that service connection for a right 
knee disability could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

H.  Neck Disability

The veteran contends that he has a neck disability, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had a neck disability 
or injury during service; (2) whether he currently has a neck 
disability; and if so, (3) whether his current neck 
disability is etiologically related to his inservice neck 
disability or injury. 

Service medical records show that the veteran sought 
treatment for a stiff neck in May 1993.  At the time, the 
veteran reported no acute injury; however, he indicated that 
he developed increasing pain after lifting.  An assessment of 
cervical dysfunction C2 and C3 was rendered.  A physical 
therapy report dated approximately 10 days after the 
veteran's initial treatment indicates that treatment goals 
had been achieved.  The veteran was feeling a lot better and 
that his neck was "near 100%" with no discomfort.  He had 
full range of cervical motion with "very minimal 
tenderness."  His neck strength was normal.  Service medical 
records are silent for any subsequent complaint, treatment, 
or diagnosis of a neck disability.  On the contrary, the 
March 1994 separation examination report indicates that his 
spine and other musculoskeletal system were normal.

Post service medical records indicate that the veteran 
currently has a neck disability.  An April 1998 private 
medical record from Dr. John C. LoZito indicates that the 
veteran has significant degenerative disc disease and 
foraminal encroachment of the cervical spine.  An April 1998 
private MRI report indicates an impression of degenerative 
disc disease at multiple levels with mild central stenosis 
secondary to osteophyte formation at C4-C5 and 5-6.  

A July 1998 VA joints examination report indicates that the 
veteran reported a fifteen-year history of chronic neck pain 
with no specific episode of trauma.  The examiner examined 
the veteran and reviewed the April 1998 MRI and reaffirmed 
the diagnosis of chronic neck pain with degenerative disc 
disease.

While the evidence shows inservice complaints of neck 
stiffness and a current diagnosis of degenerative cervical 
disc disease, the evidence does not show that any health care 
provider has linked the veteran's current disability to his 
inservice complaints of neck stiffness.  As indicated 
previously, the veteran is not competent to provide medical 
opinion concerning the relationship, if any, between his 
current neck disability and his inservice complaints of neck 
stiffness.  Espiritu.  On the contrary, the evidence 
indicates that the veteran inservice neck injury was acute in 
nature and was resolved at the time of his separation from 
active duty as indicated by a normal finding during his 
retirement examination.
 
Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is does not have a 
nexus with an inservice disease or injury, the Board must 
find that the veteran has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual at 
this time that service connection for a neck disability could 
be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

I.  Conjunctivitis

The veteran contends that he has conjunctivitis, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had conjunctivitis 
during service; (2) whether he currently has conjunctivitis 
disability; and if so, (3) whether his current conjunctivitis 
is etiologically related to his service. 

Service medical records indicate that the veteran was treated 
on several occasions for conjunctivitis from May 1983 to June 
1983.  The March 1994 retirement examination report indicates 
that, other than impaired visual acuity, his eyes were within 
normal limits.  

Post service private and VA medical records are silent for 
any complaint, treatment, or diagnosis of conjunctivitis.  To 
reiterate, while the veteran is competent to present evidence 
concerning his symptomatology, both past and present, he 
lacks the experience and training necessary to offer an 
opinion as to a current diagnosis of conjunctivitis.  
Espiritu.  Accordingly, his statements with regard to the 
current presence of conjunctivitis are of no probative value.   

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
shown, the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
conjunctivitis could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

J.  Residuals of Trauma to the Right Hand and Wrist, to 
include Carpal Tunnel Syndrome 

The veteran contends that he has residuals of a trauma to his 
right hand and wrist, to include carpal tunnel syndrome, 
which he attributes to his active duty service.  With regard 
to this claim for service connection, the determinative 
issues presented are (1) whether the veteran had a trauma to 
this right hand and wrist during service; (2) whether he 
currently has residuals of a trauma to his right hand and 
wrist; and if so, (3) whether his current residuals of trauma 
to his right hand and wrist are etiologically related to his 
inservice trauma to his right hand and wrist. 

In March 1972, the veteran reported for a physical 
examination in conjunction with his enlistment into the Air 
Force.  The examination report indicates that his upper 
extremities were within normal limits.  Similarly, in a 
report of medical history completed by the veteran in 
conjunction with his enlistment examination, he indicated 
that he had never had a broken bone.  

Service medical records show that the veteran was treated for 
a trauma to his right hand and wrist in April 1981.  
Outpatient treatment records show that he experienced mild 
tender swelling.  An avulsive fracture of the wrist was 
diagnosed and the veteran was treated with splinting.  

Other than the injury in April 1981, service medical records 
are silent for any other treatment, complaints, or diagnosis 
or a right hand or wrist disability.  Specifically, the Board 
notes that service medical records do not reference any 
treatment or diagnosis of carpal tunnel syndrome during 
active duty.  The veteran's separation examination is 
negative for any right wrist or right hand disability.    

Post service medical records include an April 1998 letter 
from Dr. John C. LeZoto.  This letter indicates that the 
veteran was seen with complaints of numbness in his right 
arm.  The veteran reported that this numbness began six to 
eight months prior to April 1998.  An impression of right 
carpal tunnel syndrome, rule out cervical radiculopathy was 
rendered.  In a follow-up letter, Dr. LeZoto indicates the 
veteran reported a history of right hand numbness while in 
the Air Force.  Dr. LeZoto opined that the veteran's current 
numbness was caused by carpal tunnel syndrome.  An April 1998 
nerve conduction study revealed bilateral carpal tunnel 
syndrome, more severe on the right side and some sensory 
neuropathy.  

A July 1998 VA peripheral nerves examination report indicates 
that the veteran displayed a positive Tinel sign on the right 
hand and that wrist hyper-flexion caused tingling in the 
fingertips of his right hand.  Pinprick was normal and 
strength while strength was slightly decreased in the right 
hand.  He showed mild atrophy of his intrinsic hand muscles, 
and his joints had good range of motion.  A diagnosis of 
bilateral carpal runnel syndrome, more severe on the right, 
and mild sensory neuropathy was rendered.  A July 1998 VA 
joints examination report indicates that x-ray evidence of 
his right hand showed some mild degenerative changes at the 
PIP joint of the right middle finger with no other 
significant abnormalities noted.  A diagnosis of bilateral 
carpal tunnel syndrome, right worse than left, was rendered.

While the evidence shows that the veteran had an injury to 
his right hand and wrist during active duty and that he 
currently has a carpal tunnel syndrome of the right upper 
extremity, the evidence does not show that any health care 
profession has linked his current disability to his inservice 
injury.  While the April 1998 statements from Dr. LeZoto 
report the veteran's recitation of history, Dr. LeZoto does 
not express an opinion as to the etiology of the veteran's 
right hand and wrist disability, other than that his numbness 
is related to his carpal tunnel syndrome.  As stated 
previously, evidence simply recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner 
does not constitute competent medical evidence for purposes 
of determining whether a claim is well grounded.  LeShore.  
The veteran's lay statements alone are not sufficient to 
establish medical evidence of a link between his current 
carpal tunnel disability and his inservice right hand and 
wrist injury.  Espiritu; Caluza.

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not etiologically 
related to an inservice disease or injury, the Board must 
find that the veteran has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual at 
this time that service connection for residuals of trauma to 
the right hand and wrist could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  The Board accordingly finds that the veteran's 
claim is not well grounded and is therefore denied, in 
accordance with the Court's decision in Edenfield.

K.  Conclusion

With respect to the veteran's claims that are not well 
grounded, the Board notes that the Court has held that, when 
a claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  However, in the present case, 
the veteran has not referenced any other known and existing 
evidence that would be necessary to complete his application 
for VA benefits. 

The Board also notes that its duty to assist the veteran in 
the development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claims for service connection, at 
any time.  

II.  Claim for Increased Rating

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim for an increased disability 
rating for a low back disability is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) has been satisfied.

Service connection for low back strain with spondylolisthesis 
was established by means of an August 1997 rating action as 
service medical records indicate that the veteran had a 
diagnosis of spondylolisthesis while on active duty.  A 
noncompensable disability rating was assigned effective July 
20, 1997, date of claim.  By means of an August 1998 rating 
action, the disability evaluation of his low back disability 
was increased to 10 percent disabling effective March 31, 
1998, the date of claim on appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's current low back disability is evaluated under 
Diagnostic Codes 5292-5295.  Under Diagnostic Code 5292 a 10 
percent disability rating contemplates slight limitation of 
motion of the lumbar spine.  A 20 percent disability rating 
is appropriate with moderate limitation of lumbar spine 
motion.  Under Diagnostic Code 5293, a 10 percent disability 
rating is warranted for mild intervertebral disc syndrome.  A 
20 percent disability rating is appropriate for moderate 
intervertebral disc syndrome with intermittent relief.  Under 
Diagnostic Code 5295, a 10 percent disability rating is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent disability rating is appropriate for 
lumbosacral strain with muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). In July 1998, the veteran reported for a VA joints 
examination.  He reported progressive low back pain over the 
past 20 years.  He also reported that his symptoms were 
exacerbated with prolonged standing and lifting.  In 1993, he 
underwent physical therapy which helped his condition.  He 
reported a continuation of his low back pain that 
intermittently radiates into his right leg and into his left 
buttock.  

After a review of the evidence, the Board finds that an 
increased rating under Diagnostic Code 5292 is not warranted.  
The level of limitation of motion of the lumbar spine more 
closely approximates the criteria for a 10 percent rating 
under these criteria.  The July 1998 VA joints examination 
report indicates that range of motion of the lumbar spine was 
recorded at 80 degrees of forward flexion and 25 degrees of 
backward extension with pain at the extremes.  His lateral 
flexion was recorded at 40 degrees bilaterally and his 
rotation was 35 degrees bilaterally with no significant pain.  
The Board finds that the recorded ranges of motion of the 
veteran's lumbar spine more closely represents slight 
limitation of motion.  That is, if normal flexion is 
considered to 90 degrees, then his flexion is 8/9ths of 
normal, and as his lateral flexion is to 30 degrees and his 
motion is 40 degrees, there is no limitation of motion.  
Accordingly, the Board finds that an increased rating under 
Diagnostic Code 5292 is not warranted.  

Similarly, an increased disability rating under Diagnostic 
Code 5293 is not warranted.  While the veteran complained of 
pain radiating down into his buttocks and right leg at the 
July 1998 exam, the evidence does not show that he has 
moderate recurring attacks of intervertebral disc syndrome.  
While X-ray evidence revealed grade 1 spondylolisthesis at 
L5-S1 with degenerative changes in the posterior elements and 
the posterior aspect of the intravertebral space at L5-S1, 
post service private and VA medical evidence does not show 
recurring attacks of moderate intervertebral disc syndrome as 
contemplated by an increased rating.  Straight leg raising 
was negative bilaterally and strength was 5/5 bilaterally 
throughout the lower extremities.   Similarly, sensation was 
grossly intact throughout both of the veteran's lower 
extremities and deep tendon reflexes were 2+ and symmetrical 
at the knee and Achilles tendon.  The examiner did not report 
a neurological deficit in the lower extremities.  
Accordingly, as the medical evidence does not show moderate 
recurring attacks of intervertebral disc syndrome, an 
increased disability rating under Diagnostic Code 5293 is not 
warranted.

Additionally, an increased disability rating is not 
appropriate under Diagnostic Code 5295.  While some mild 
tenderness was noted in the midline and there was tenderness 
in the right paraspinous musculature and posterior superiorly 
spine region, the examiner noted that this tenderness was 
mild.  As set forth above, the veteran had only a slight 
limitation of motion.  He was able to stand on his toes and 
heels without difficulty.  The evidence does not show that he 
experiences muscle spasm on extreme forward bending or loss 
of lateral spine motion, unilateral, in standing position.  
Accordingly, an increased disability rating under Diagnostic 
Code 5295 is not warranted.  

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  In the 
present case, while the veteran complains of progressive low 
back pain that is exacerbated with prolonged standing and 
lifting, his contentions are not supported by "adequate 
pathology."  Other than the July 1998 VA examination 
reports, the claims folder does not contain any objective 
evidence of function impairment caused by the veteran's low 
back pain that is not compensated by the extant 10 percent 
rating.   Accordingly, the Board must find that any 
functional impairment resulting from the veteran's low back 
disability is sufficiently compensated by the 10 percent 
rating currently in effect.  That is, there is very little 
limitation of motion and no neurological deficit to warrant a 
higher rating.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a low back strain 
with spondylolisthesis as the diagnostic criteria for an 
increased rating for this disability are not satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1999).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

A claim of entitlement to service connection for nicotine 
dependence is well grounded; to this extent, the veteran's 
appeal is granted.  

Service connection for bronchitis is denied. 

Service connection for an acquired psychiatric disorder, 
manifested by anxiety and depression, is granted, subject to 
the laws and regulations governing the award of VA disability 
compensation.  

Service connection for arthritis of the right index finger is 
denied.  

Service connection for a disability, manifested by chronic 
headaches, is denied.  

Service connection for a disability, manifested by insomnia, 
is denied.  

Service connection for a right knee disability is denied.  

Service connection for a neck disability is denied.  

Service connection for conjunctivitis is denied.  

Service connection for residuals of trauma to the right hand 
and wrist, to include carpal tunnel syndrome, is denied.  

An increased disability rating for low back strain with 
spondylolisthesis is denied. 


REMAND

Because the claim of entitlement to service connection for 
nicotine dependence is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that in a May 1998 private medical statement, 
Dr. Jessup stated that "I do not know if [the veteran's] 
nicotine dependence was acquired in the service or not.  This 
would be based solely on his recollection."  In addition, 
the opinion contained in a July 1998 heart examination report 
linking the veteran's nicotine dependence to active service 
and the veteran's COPD to his nicotine dependence was 
expressly based on the veteran's recitation of history and 
information given him from previous doctors.

The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).   The 
evidence does not show that either Dr. Jessup or the VA 
examiner reviewed the veteran's service medical records, post 
service treatment records, or any other related documents 
which would have enabled him to form an opinion on an 
independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  
Accordingly, the Board feels that a medical opinion based on 
a review of the entire claims folder would be probative.  See 
Talley v. Brown, 6 Vet. App. 72, 74 (1993) (VA must provide a 
contemporaneous medical examination when there exists certain 
ambiguities regarding a claimant's disorder, or its 
etiology).  

As it is inextricably intertwined with the issue of 
entitlement to service connection for nicotine dependence, 
the issue of entitlement to service connection for 
respiratory disability, other than bronchitis, is deferred 
pending adjudication of the veteran's claim for service 
connection for nicotine dependence.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his nicotine 
dependence since October 1998.  After 
securing the necessary release, the RO 
should obtain these records.

2.  Upon completion of the above, the 
veteran should be afforded a VA 
examination to ascertain the etiology of 
his nicotine dependence.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should be 
asked to:

a)  review the claims folder prior 
to compiling his or her report and 
should indicate on the report that 
such review has been completed;

b)  proffer an opinion as to whether 
the veteran's nicotine dependence is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%), 
proximately due to or the result of 
the veteran's active military 
service. 

c) proffer an opinion as to whether 
the veteran's COPD is "more likely 
than not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
directly due to or the result of the 
veteran's nicotine dependence or an 
inservice disease or injury. 

d) provide a complete rationale for 
all conclusions or opinions 
rendered.

3.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  The RO should then review the issues 
on appeal, if appropriate.  If the 
decision remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The veteran is hereby informed 
that failure to cooperate with the requested development may 
have an adverse effect upon his claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

 

